Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The supplemental amendment (filed 08/10/2022) has been entered and it is the claim set reviewed for this action. The arguments filed 07/11/2022 will still be responded too as they are directed to the original claim language and prior art teachings.
Response to Arguments
Regarding applicant’s arguments filed 07/11/2022 and 08/10/2022, to summarize applicant argues that the cited reference(s) doesn’t teach commands which are equivalent to those claimed by applicant.
	These arguments are not found to be persuasive. While the claims are read in light of the specification, limitations cannot be directly imparted from the specification into the claims if there is no language which requires those limitations within the claims. While Claridge (Main reference cited in the 102 and 103 rejections), doesn’t teach the specific commands cited by the applicant in the arguments, such a strict definition/examples aren’t required by the claim language. [0007] of applicant’s specification “The idea at the basis of the present invention is to control a remotely controlled multirotor aircraft for acquiring images (still or moving) based on a direction and/or orientation signal that defines the direction (and not the attitude or attitude variation to be made) in which said aircraft must move and/or be oriented (where aircraft orientation also refers to the orientation of the aircraft in a certain static position reached and maintained for a certain period of time by the aircraft once it has been set to fly), where said direction and/or aircraft direction signal is generated by an interface device that can be operated by a user” is considered by the examiner most pertinent for determining bounds of the claim language. Specifically the underlined section which details that the command is not an attitude or attitude variation to be made. From this a simple RC system of increase/decrease power wouldn’t read on the claims. However Claridge et al, while generalized on the commands used by the invention, teaches a autonomous system which accepts commands that aren’t just an attitude/attitude variation. Column 2-3, lines 57-10 provide examples of inputs/modes of operation for the device, including “waypoints” “follow-me” or “any other route of flight information”. The waypoints, by their definition, are defined locations/directions the uav has to reach to follow along a flight route. They are defined by their location and the computer system then calculates how to reach them, thus they aren’t just a attitude/attitude variation command but a command which defines where the uav should go/be and then the uav calculates/controls itself to reach these points. The “follow-me” mode is also a form of orientation/direction command in that the user is in a sense the waypoint/goal and then the drone alters/calculates its flight to maintain a position relative to (follow) the user. Further these teachings a reinforced in column 5, lines 55-62, which discloses “In various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106.” Here explicitly discloses that direction, waypoints, etc is an input to the flight management system which is then used to control the flight of the craft. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites that the control signal is movement imparted onto the device by the user; however claim 11 (its independent claims) recites that the control signal is a voice command, as such it is unclear if claim 15 is redefining the command signal from a voice command to a user gesture/movement command; if it is meant as a hybrid command, or as an additional type of command that can also be used. For judging the claims on its merits it will be assumed that this is an additional command input system which can be used in addition to the voice commands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-11, 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al in view of US 20160161946 A1, “STATE AND CONTEXT DEPENDENT VOICE BASED INTERFACE FOR AN UNMANNED VEHICLE OR ROBOT”, WUTH SEPULVEDA et al.
	To summarize the below rejection(s) combination, Claridge is providing a physical UAV equivalent to that which is claimed/disclosed by applicant. WUTH SEPULVEDA et al provides the specific command/input system (the voice commands/signals) which is implemented on the physical UAV of Claridge et al most close to that which is disclosed by the applicant.) WUTH SEPULVEDA is being used specifically is it is most closely related to the specification sections cited by the applicant in applicant’s arguments filed 07/11/2022 regarding the specific voice command inputs, while the claims still don’t require such a strict definition/limits on interpretation, this stricter interpretation will be used in order to promote compact prosecution/give applicant art as close to the disclosed invention as possible to aid in any subsequent response by the applicant. This combination is made is as, in the examiner’s opinion, the inventive concepts disclosed by the applicant fall into two general categories. (I) the physical configuration (Coupling means/claims directed to the coupling means) and (II) command method/scheme (voice commands/ease of use). Claridge et al strongly teaches the first categories inventive concepts (the coupling means), but only generally teaches the second and Wuth Sepulveda et al is directed towards the second category (the user commands/ease of control) with little teachings as to the first.
	Regarding Claim 1, Claridge et al teaches “A remotely controlled multirotor aircraft for acquiring images, comprising: receiving means adapted to receive a direction and/or orientation signal which can be transmitted by an interface device”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches various embodiments of communication of control signals, control of the craft’s flight/attitude based on);” wherein said direction and/or orientation signal defines a direction in which said aircraft must move and/or be oriented,”( Column 5, lines 55-62, “n various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106” Here teaches direction as a form of input/signal);” flight control means adapted to control the attitude of said aircraft and configured for: acquiring said direction and/or orientation signal,”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches various embodiments of communication of control signals, control of the craft’s flight/attitude based on);” calculating, on the basis of said direction and/or orientation signal, the direction in which said aircraft have to move and/or be oriented”(Column 5, lines 55-62, “n various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106” Here teaches direction as a form of input/signal);” generating a control signal adapted to make said aircraft take such an attitude as to make it move and/or be oriented in said defined direction.”(Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches various embodiments of communication of control signals, control of the craft’s flight/attitude based on) “ wherein the direction and/or orientation signal comprises an instruction signal that represents a voice command imparted by the user of said aircraft and wherein the flight control means are configured for running a sequence of instructions that implements a speech recognition algorithm that converts the voice command represented in the instruction signal into a bit string, and for generating the control signals based on said bit string.”(Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice commands for control signals (i.e. a voice command imparted by the user to the device), while not explicitly mentioning a “bit string” the use of bit strings are a usual implementation of electronic signals for processors)
	Clardige et al however lacks explicit teachings that the commands are “defining a specific yaw, pitch, or roll orientation”.
	Wuth Sepulveda teaches a voice command system for uav’s (Abstract “A voice-based method to control unmanned vehicles (UV) or robots that makes use of the UV or robot state and context information to constrain the output of automatic speech recognition (ASR) language models (LM) to improve the ASR accuracy and robustness in controlled and adverse environments. The voiced interaction between the human user and the machine provides a natural human-machine interface that is easy and straightforward for the human being, and reduces users' training requirements.). and that these commands includes direction such as yaw (left/right) ([0058] “In a first method according to the present invention, a list of possible voice commands given the present operating state and present context variables of the UV or robot, is used to generate an ASR language model to recognize a user voice command. This ASR language model is operating state and context dependent, and hence it is time dependent, leading to reduction in the number of possible feasible commands, and hence, reduction in the vocabulary size and language model perplexity, and any particular time that a command is uttered. For example, according to FIGS. 3A and 3B, when a UV begins a “moving” action from an initial operating state of “hovering”, the UV can respond to the commands of “stop”, “land”, and “rotate” during the time while moving. In one aspect of the invention and of this example, once the UV arrives at its commanded destination, for example, after a command “move 10 meters forward”, the UV then can respond to a new voice command of “land”, “rotate”, and (again) “move”. It is important to note that the UV or robot can also include intrinsic context information, including its own orientation, such as its front, back, upper, lower, right and left sides, such that the command “move forward 10 meters” commands the UV to move in the direction of its forward orientation. This is contrasted with extrinsic context information that the UV or robot is capable of detecting by using a sensor, which can include geographic direction, such as “east”, “west”, etc., or global positioning information, including but not limited to latitude and longitude.”) and later examples of these voice commands includes left/right (yaw) commands ([0074] The resolution of an inertial measurement unit of a UV, in combination with other sensors, can place an intrinsic resolution limitation on the recognized voice command. For example, the “rotate right ‘argument’ command may be feasible if ‘argument’ is specified according to the precision of the inertial measurement unit. In this example, the inertial measurement unit and sensors of the UV provide a resolution equal to 10° for rotational movements, and 0.5 meters for horizontal (forward, backward, right and left) and vertical (up and down) movements. The feasible list of all rotational and movement commands is then constrained to: “rotate left 10°”, “rotate left 20°”, “rotate left 30°”, . . . , “rotate right 10°”, “rotate right 20°, “rotate right 30°”, . . . , “go forward 0.5 meters”, “go forward 1.0 meters”, “go forward 1.5 meters”, . . . , “go backward 0.5 meters”, “go backward 1.0 meters”, “go backward 1.5 meters”, . . . , “go up 0.5 meters”, go up 1.0 meters”, . . . , “go down 0.5 meters”, “go down 1.0 meters”, etc. Also, if the UV is hovering at an altitude of five meters, the command “descend ‘argument’ meters” is allowed when ‘argument’ is equal or lower than five meters. In another aspect of the example, if the UV is moving horizontally at an altitude of five meters, the command “descend ‘argument’ meters” is allowed when ‘argument’ is equal or lower than five meters.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Claridge et al to implement the voice commands and recognition system taught by Wuth Sepulveda et al for the voice commands called for generally in Claridge et al. One would be motivated to implement the voice command system of Wuth Sepulveda based on the motivation disclosed in the abstract Wuth Sepulveda’s abstract “The voiced interaction between the human user and the machine provides a natural human-machine interface that is easy and straightforward for the human being, and reduces users' training requirements.”. Thus by implementing the voice command system of Wuth Sepulveda onto Claridge et al the overall system would be easier to user, improving user satisfaction/increasing the number potential customers of the device by decreasing the level of experience controlling drones needed to operate the device. The resulting combination would teach all aspects of claim 1.
	Regarding Claim 3, modified Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 1, comprising a frame which comprises: a first peripheral portion , to which at least one first motor can be coupled, a second peripheral portion (13), to which at least one second motor can be coupled,”(Column 4, lines 20-33, “The UAV 100 in FIG. 1 has an airframe 102 and a decoupleable computing device 104. The airframe 102 may comprise carbon fiber, titanium, aluminum, plastic, combinations thereof, or any other materials appropriate for aircraft construction. The airframe 102 may comprise a cradle 106, configured to house computing device 104. The computing device 104 may include a personal computing device, such as a telephone, a smart phone, a tablet computer, a hybrid computer, a docking tablet, a two-in-one device, a three-in one device, a personal digital assistant, a smart television, or other similar device. The airframe 102 may also comprise a back plate 108, one or more arms 110, one or more rotors 112, and one or more motors 114 coupled to the one or more rotors 112.” Here teaches a an airframe (frame) with a cradle (central portion) and arms with motors (peripheral portions) );” coupling means allowing the coupling between said central portion and a mobile device”( Column 6, lines 34-53, “In some embodiments, the cradle 106 may be of a fixed size, but may be configured to house computing devices of different sizes. In such embodiments, the cradle may work in conjunction with a case covering the computing device 104 to affect a secure connection. The secure connection may comprise a hook and loop connection, a snap fit connection, an adhesive connection, a magnetic connection, or any other mechanical and/or electrical connection. For example, the cradle may comprise a magnet which is attracted to a magnetic case covering at least one side of the computing device 104. In another example, the computing device case may be affixed to the cradle with a magnetic grid or otherwise charged grid located on both the cradle and the case. In such examples, the magnetic grid may provide an indication of proper alignment of the device in the cradle. In yet other examples, the computing device case may comprise the female end of a clip, while the cradle comprises the male end of a clip, such that when the case and the cradle mate, the computing device is securely connected to the airframe.” Here gives teachings/examples of coupling means for the device);” comprising video acquisition means”(Column 7, lines 6-11, “In some embodiments, the attachment module 116 may be configured to house camera lenses. In such embodiments, the camera lenses may be configured to operate in conjunction with a computing device camera in order to increase and/or decrease the view angle of the computing device camera.” Here inherently teaches that the computing device camera is used to camera/video recording);” a first end and a second end to which the first peripheral portion and the second peripheral portion are respectively coupled”(Column 4, lines 35-45, “Various embodiments of the UAV may include an airframe with adjustable arms, and rotors attached thereto. The arms may fully retract for storage, and may extend for flight. The arms may be adjustable throughout a range of motion in order to balance the center of gravity of the drone when different computing devices are mounted in the cradle. In some embodiments, the arms may be manually placed in set positions for particular computing devices. In various embodiments, the arm positions may be automatically set by a control management system based upon balance inputs from a plurality of sensors.”);”wherein the first peripheral portion develops in a plane which is different from the plane in which the second peripheral portion develops”(as a note to the applicant, currently no defined way of determining the “plane” in which a peripheral portion develops, while an example of what these planes are is given in specification [0040-0042] they are disclosed as examples/preferable embodiments, thus they cannot be taken as limiting definitions; as a further argument as to the teachings in Column 4, lines 49-64, “In various embodiments, the arms 110 may each house a motor 114. The motors 114 may be coupled to and configured to drive the rotors 112. In some embodiments, UAV 100 may include less than one motor per arm. In such embodiments, the UAV 100 may include one, two, or three motors on the airframe 102, which are coupled to and configured to drive the one or more rotors 112. In other embodiments, the UAV 100 may have four or more motors 114. In such embodiments, the UAV 100 may have one or more motors on each arm and/or at different locations on the airframe 102. For example, one motor may be coupled to each arm, while one or more motors may be mounted on a different part of the airframe to augment the power produced by the motors mounted on each arm. In some embodiments, the motors may all be coupled to one another to provide redundancy in the case of a motor failure or emergency.” Here teaches that motors can also be attached to the body, as parts of the body occupy different planes relative to the arms, a motor on this would be located on a portion which “develops” in a different plane, as currently no clear delineation between a “peripheral” portion and the “center” portion beyond that peripherals are where motors are/can be and the center is where the mobile device is located by implementing a motor on a part of the frame it would become a “peripheral” portion, thus under BRI Claridge does teach motor/peripheral portions which develop in different planes, despite only the figures depicting motor arms which develop in the same plane. (i.e. applicant’s claims are broad enough under BRI and/or the physical difference/divide between the peripheral and center portion is not currently claimed distinctly enough such that generalized teachings for motors elsewhere than arms on the craft does constitute other peripheral portions in different planes) )

    PNG
    media_image1.png
    620
    412
    media_image1.png
    Greyscale

	Regarding Claim 4, modified Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 3, wherein the coupling means comprise a case compatible with the shape of the mobile device.”( Column 6, lines 34-53, “In some embodiments, the cradle 106 may be of a fixed size, but may be configured to house computing devices of different sizes. In such embodiments, the cradle may work in conjunction with a case covering the computing device 104 to affect a secure connection. The secure connection may comprise a hook and loop connection, a snap fit connection, an adhesive connection, a magnetic connection, or any other mechanical and/or electrical connection. For example, the cradle may comprise a magnet which is attracted to a magnetic case covering at least one side of the computing device 104. In another example, the computing device case may be affixed to the cradle with a magnetic grid or otherwise charged grid located on both the cradle and the case. In such examples, the magnetic grid may provide an indication of proper alignment of the device in the cradle. In yet other examples, the computing device case may comprise the female end of a clip, while the cradle comprises the male end of a clip, such that when the case and the cradle mate, the computing device is securely connected to the airframe” Here the cradle is a case of size to fit the mobile device);
	Regarding Claim 5, modified Claridge et al teaches “The remotely controlled multirotor aircraft  according to claim 3, herein the coupling means comprise at least one magnet suitable for keeping the mobile device coupled to said central portion”(Column 6, lines 34-53, “In some embodiments, the cradle 106 may be of a fixed size, but may be configured to house computing devices of different sizes. In such embodiments, the cradle may work in conjunction with a case covering the computing device 104 to affect a secure connection. The secure connection may comprise a hook and loop connection, a snap fit connection, an adhesive connection, a magnetic connection, or any other mechanical and/or electrical connection. For example, the cradle may comprise a magnet which is attracted to a magnetic case covering at least one side of the computing device 104. In another example, the computing device case may be affixed to the cradle with a magnetic grid or otherwise charged grid located on both the cradle and the case. In such examples, the magnetic grid may provide an indication of proper alignment of the device in the cradle. In yet other examples, the computing device case may comprise the female end of a clip, while the cradle comprises the male end of a clip, such that when the case and the cradle mate, the computing device is securely connected to the airframe.” Here gives magnetic (magnets) connection/coupling)
	Regarding Claim 7, Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 3, wherein the shape of the frame is such that, when the mobile device is coupled to said frame via the coupling means, the center of mass of the aircraft is located near the central portion of said frame”(See Claridge Figure 1 below, as the frame with the phone it is is sysmetrical in terms of left and right and the rotors arms are located are located roughly equidistance from the center of the phone one would conclude that the center of mass is roughly centered with the phone (central porition); further a center of mass at/near the center of the craft for quacopters/similar configurations would result in a more stable craft/a craft less prone to flipping over (similar to a boat capsizing) as such while the center of mass is not explicitly described on of ordinary skill in the art would naturally implement a craft which has it roughly centered)

    PNG
    media_image2.png
    633
    435
    media_image2.png
    Greyscale

	Regarding Claim 8, Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 3, comprising the mobile device coupled by means of the coupling means, to the central portion of the frame”(Column 4, lines 20-33, “The UAV 100 in FIG. 1 has an airframe 102 and a decoupleable computing device 104. The airframe 102 may comprise carbon fiber, titanium, aluminum, plastic, combinations thereof, or any other materials appropriate for aircraft construction. The airframe 102 may comprise a cradle 106, configured to house computing device 104. The computing device 104 may include a personal computing device, such as a telephone, a smart phone, a tablet computer, a hybrid computer, a docking tablet, a two-in-one device, a three-in one device, a personal digital assistant, a smart television, or other similar device. The airframe 102 may also comprise a back plate 108, one or more arms 110, one or more rotors 112, and one or more motors 114 coupled to the one or more rotors 112.”);”wherein said mobile device comprises the flight control means”(Column 21, lines 40-45, “In various embodiments, UAV 902 may be configured to fly autonomously based upon flight plan data stored in a computing device, such as computing device 104 and/or a control management system, such as control management system 216.’)
	Regarding Claim 9, Claridge et al teaches “The remotely controlled multirotor aircraft  according to claim 8, wherein the mobile device comprises accelerometer and/or gyroscopic means that are in communication with the flight control means”(Column 12, lines 56-67, “As discussed above, computing device 402 may provide the UAV with flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or orientation/balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.). Computing device 402 may connect to a control management system 404, such as control management system 218 via a wired and/or wireless connection. Once connected, computing device 402 may transmit flight management and orientation data to the control management system 404. In some embodiments, the computing device 402 may also be configured to receive flight management and orientation data from the control management system 404.” Here give the computing device (i.e. mobile device) gives inputs from accelerometers and/or gyroscopes)
	Regarding Claim 10, Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 3, wherein the flight control means are located on one of the peripheral portions of said frame”(Column 8-9, lines 64-16, “The UAV illustrated in FIG. 3A, like UAV 100, comprises an airframe 302 and a decoupleable computing device 304, such as computing device 104. The airframe 302 may comprise a cradle 306, a back plate 308, one or more arms 310, one or more rotors 312, and one or more motors 314 coupled to the one or more rotors 312, and one or more landing gear 316. The landing gear 316 may comprise a metal material, a plastic material, a rubber material, a wood material, or a composite material. In some embodiments, the landing gear 316 may comprise ball bearings or other round surfaces which may allow the UAV 300 to roll on a landing surface. In various embodiments, the airframe 302 may comprise a control management system 318. As depicted in FIG. 3, the control management system 318 is coupled to the UAV via an attachment module, such as attachment module 116. However, the control management system 318 may be coupled to the back plate 308 or another component of the airframe and/or embedded fully or partially within the airframe 302.” The two underlined portions teach an embodiment in which the flight management (flight control means) is located on the arm of the airframe, i.e. the final sentence teaches that the management system can be located on any component of the airframe, and the earlier definition of the airframe teaches that propeller arms (i.e. peripheral portions) are a part of the airframe)
	Regarding Claim 11, Claridge et al teaches “An interface device  for the remote control of a multirotor aircraft for acquiring images, comprising: - sensor means adapted to generate an instruction signal based on an interaction with a user of said aircraft, transmission means adapted to transmit a direction and/or orientation signal,”(Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice commands for control signals (i.e. a voice command imparted by the user to the device);”wherein said direction and/or orientation signal defines a direction in which said aircraft must move and/or be oriented,”( Column 5, lines 55-62, “n various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106” Here teaches direction as a form of input/signal);” processing means configured for: reading the instruction signal, generating the orientation and/or direction signal on the basis of said instruction signal, transmitting, by means of the transmission means, the direction and/or orientation signal to said aircraft.”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice commands for control signals (i.e. a voice command imparted by the user to the device) the changing of voice commands (instruction signal) into a transmissible/actuatable by the UAV (direction/orientation signal)) “wherein the sensor means comprise audio acquisition means and wherein the direction and/or orientation signal comprises an instruction signal that represents a voice command imparted by the user of said aircraft and wherein the flight control means are configured for running a sequence of instructions that implements a speech recognition algorithm that converts the voice command represented in the instruction signal into a bit string, and for generating the control signals based on said bit string.”(Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice commands for control signals (i.e. a voice command imparted by the user to the device), while not explicitly mentioning a “bit string” the use of bit strings are a usual implementation of electronic signals for processors; an audio acquisition means is implicitly taught by/required by voice commands.)
	Claridge et al however lacks explicit teachings that the commands are “defining a specific yaw, pitch, or roll orientation”.
	Wuth Sepulveda teaches a voice command system for uav’s (Abstract “A voice-based method to control unmanned vehicles (UV) or robots that makes use of the UV or robot state and context information to constrain the output of automatic speech recognition (ASR) language models (LM) to improve the ASR accuracy and robustness in controlled and adverse environments. The voiced interaction between the human user and the machine provides a natural human-machine interface that is easy and straightforward for the human being, and reduces users' training requirements.). and that these commands includes direction such as yaw (left/right) ([0058] “In a first method according to the present invention, a list of possible voice commands given the present operating state and present context variables of the UV or robot, is used to generate an ASR language model to recognize a user voice command. This ASR language model is operating state and context dependent, and hence it is time dependent, leading to reduction in the number of possible feasible commands, and hence, reduction in the vocabulary size and language model perplexity, and any particular time that a command is uttered. For example, according to FIGS. 3A and 3B, when a UV begins a “moving” action from an initial operating state of “hovering”, the UV can respond to the commands of “stop”, “land”, and “rotate” during the time while moving. In one aspect of the invention and of this example, once the UV arrives at its commanded destination, for example, after a command “move 10 meters forward”, the UV then can respond to a new voice command of “land”, “rotate”, and (again) “move”. It is important to note that the UV or robot can also include intrinsic context information, including its own orientation, such as its front, back, upper, lower, right and left sides, such that the command “move forward 10 meters” commands the UV to move in the direction of its forward orientation. This is contrasted with extrinsic context information that the UV or robot is capable of detecting by using a sensor, which can include geographic direction, such as “east”, “west”, etc., or global positioning information, including but not limited to latitude and longitude.”) and later examples of these voice commands includes left/right (yaw) commands ([0074] The resolution of an inertial measurement unit of a UV, in combination with other sensors, can place an intrinsic resolution limitation on the recognized voice command. For example, the “rotate right ‘argument’ command may be feasible if ‘argument’ is specified according to the precision of the inertial measurement unit. In this example, the inertial measurement unit and sensors of the UV provide a resolution equal to 10° for rotational movements, and 0.5 meters for horizontal (forward, backward, right and left) and vertical (up and down) movements. The feasible list of all rotational and movement commands is then constrained to: “rotate left 10°”, “rotate left 20°”, “rotate left 30°”, . . . , “rotate right 10°”, “rotate right 20°, “rotate right 30°”, . . . , “go forward 0.5 meters”, “go forward 1.0 meters”, “go forward 1.5 meters”, . . . , “go backward 0.5 meters”, “go backward 1.0 meters”, “go backward 1.5 meters”, . . . , “go up 0.5 meters”, go up 1.0 meters”, . . . , “go down 0.5 meters”, “go down 1.0 meters”, etc. Also, if the UV is hovering at an altitude of five meters, the command “descend ‘argument’ meters” is allowed when ‘argument’ is equal or lower than five meters. In another aspect of the example, if the UV is moving horizontally at an altitude of five meters, the command “descend ‘argument’ meters” is allowed when ‘argument’ is equal or lower than five meters.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Claridge et al to implement the voice commands and recognition system taught by Wuth Sepulveda et al for the voice commands called for generally in Claridge et al. One would be motivated to implement the voice command system of Wuth Sepulveda based on the motivation disclosed in the abstract Wuth Sepulveda’s abstract “The voiced interaction between the human user and the machine provides a natural human-machine interface that is easy and straightforward for the human being, and reduces users' training requirements.”. Thus by implementing the voice command system of Wuth Sepulveda onto Claridge et al the overall system would be easier to user, improving user satisfaction/increasing the number potential customers of the device by decreasing the level of experience controlling drones needed to operate the device. The resulting combination would teach all aspects of claim 11.
	Regarding Claim 13, Claridge et al teaches “The interface device according to claim 12, wherein the processing means are configured for generating the direction and/or orientation signal by encapsulating at least the instruction signal in at least one data packet.”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches transmission of instruction signals; while not explicitly mentioning at least one data packet, at least on such packet is an inherent/necessary part of a transmission between devices.)
	Regarding Claim 15, Claridge et al teaches “The interface device according to claim 11, wherein the sensor means comprise an accelerometer and/or a gyroscope and/or a compass and/or a GNSS receiver, and wherein the instruction signal represents a movement imparted to said interface device by the user of said aircraft.”(Column 5, lines 55-62, “In various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106.” Here teaches accelerometer, gyroscopes, magnetometers (compass) from the remote computing device (interface device) used to determine/provide for the instruction signals. And from Figure 11 and columns 22, lines 49-58, “FIG. 11 depicts an illustrative follow-me setting, which may be employed in a global positioning system (GPS) environment and/or a GPS denied environment.(140) In various embodiments, UAV 1102 may be configured to fly in a follow-me mode. In the follow-me mode, computing device 1104 may be configured to maintain a distance L.sub.d and/or altitude L.sub.h from a remote device 1106. The follow-me mode may be set as a flight plan in the computing device 1104, the remote device 1106, and/or a control management system onboard UAV 1102.” Here is taught movement of the interface device imparted by the user is a form of signal/data detected)

    PNG
    media_image3.png
    613
    422
    media_image3.png
    Greyscale

	Regarding Claim 16, modified Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 1, wherein the direction and/or orientation signal defines the direction as a certain static position reached and maintained by the aircraft for a certain period of time.”(Column 2, lines 57-02, “In various embodiments, the flight management system also comprises a flight plan. The flight plan may comprise a particular waypoint, a series of waypoints, a random set of waypoints, a follow-me feature, or any other route of flight information. The flight plan may include an airspeed or series of airspeeds for the drone to fly throughout the flight plan. Additionally, the flight plan may comprise an altitude, a range of altitudes, or a series of altitude adjustments for the drone to make throughout the flight plan. In various embodiments, the flight management system may send input to the control management system to effect a change in the direction, velocity, orientation, and/or altitude of the drone, as necessary to maintain the flight plan.” Here waypoints are a specific static position to be reached and maintained (if there are no more waypoints/is the last waypoint in a series))
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by modified Claridge et al or in the alternative, under 35 U.S.C. 103 as obvious over Claridge et al in view of NPL, Youtube video “Loctite Gel Control Super Glue”, Loctite North America.
	Regarding Claim 6, modified  Claridge teaches “The remotely controlled multirotor aircraft according to claim 3, wherein the coupling means comprise a layer of bi-adhesive gel.”(Column 5-6, Lines 63-08, “In various embodiments, the cradle 106 may be adjustable, thus making it capable of housing computing devices of different sizes. For example, the cradle 106 may be adjustable to house a tablet, a smartphone, and a smart television, as well as any other type of hand-held personal computing device. In some embodiments, the cradle 106 may comprise an attachment feature and/or device. For example, the cradle may comprise at least one clamp to secure the computing device 104 to the UAV 100. The clamps may be adjustable, and may be configured to adjust manually and/or automatically. Additionally or alternatively, the cradle may comprise hook and loop connectors, an adhesive (e.g. glue or tape), and/or a snap fit connector.”  Here teaches an adhesive, bi-adhesive gel is a known implementation/type/class of adhesive in the current claim implementation the bi-adhesive would only be performing the basic function of an adhesive gel, the teaching of glue in particular teaching the use of gel. Gel glues are WURC and the use of one would be beneficial given the increase control/detail on where the glue is and isn’t spread)
	Should it be argued that the above teachings don’t anticipate the bi-adhesive gel, the use of such a gel is rendered obvious in light of the cited section and the youtube video by Loctite North America which shows a commercially available gel glue (i.e. bi-adhesive gel). The specific implementation would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) the use of an adhesive such as glue is known in the prior art for attaching a mobile device to a UAV (Claridge); the use of bi-adhesive gels as glue is known from the Loctite North America Video. (II) The specific use of the gel glue as the glue called for in Claridge is simply using the gel glue product as intended; further the gel glue is only acting as an adhesive and still performing the same function in Claridge. (III) Loctite Gel Glue bonds with a large variety of materials and over wide temperature ranges as such is benefits/uses are well known and would not result in unpredictable benefits to one of ordinary skill in the art. The resulting implementation of modified Claridge would thus render obvious claim 6.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160272317 A1; US 9471059 B1; US 20170291705 A1;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661